EXHIBIT 10.21

Spinal Fusion Purchase Agreement

Texas Health Resources

and

CPM Medical Consultants, LLC

This Agreement is executed by and between CPM Medical Consultants, LLC,
("Vendor") a Texas Corporation with address at 1585 N. Central Expressway #200,
Richardson, Texas 75080 and Texas Health Resources, a Texas non-profit
Corporation with address at 612 East Lamar Boulevard, Arlington, Texas 76011
("Customer"), dated to be effective June 26, 2012 (the "Agreement"). Customer
and Vendor agree that Vendor will be a non-exclusive source for spinal fusion
products (hereafter "Products") under the terms and conditions as set in this
Agreement. The parties hereby agree as follows:

1.Healthcare Fraud Compliance Review. Vendor represents and warrants that all
services or Products provided under this Agreement comply with applicable laws.
Vendor represents and wan-ants that (a) Vendor is not excluded from any federal
health care program, as defined under 42 U.S.C. Section 1320a-7b(f), for the
provision of items or services for which payment may be made under a federal
health care program; (b) no basis for exclusion from any health care program
exists; (c) Vendor has not arranged or contracted (by employment or otherwise)
with any employee, contractor, or agent that Vendor knows or should know are
excluded from participation in any federal health care program; and (d) no final
adverse action, as such term is defined under 42 U.S.C. Section 1320a-7e(g), has
occurred or is pending or threatened against Vendor or its affiliates or to
their knowledge against any employee, contractor or agent engaged to provide
items or services under this agreement (collectively "Exclusions/Adverse
Actions"). Vendor, during the term of this agreement, shall notify Customer of
any Exclusions / Adverse Actions or any basis therefore within fifteen (15) days
of its learning of any such Exclusions / Adverse Actions or any basis therefore.
Texas Health Resources (THR) encourages all of its vendors to report violations
or suspected violations to the THR Corporate Compliance Officer. If violations
are found, Vendor should notify the Texas Health Resources Corporate Compliance
Department at 1-800-381-4728.

2.Access to Records. In compliance with the Omnibus Reconciliation Act of 1980
(Public Law 96-499) and lawful regulations issued pursuant hereto, during the
term of this contract and for a period of four (4) years thereafter, Vendor will
make available, and will cause each related organization with which it has a
subcontract to provide services in connection with this contract to also make
available, to Customer and to the appropriate governmental authority as
requested by Customer in writing, copies of this contract and any books,
documents, and records of Vendor and of any such related organization that are
required by any federal statute or regulation to certify the nature and extent
of the cost claimed by Vendor with respect to the product and services provided
in connection with this Agreement.

3.Assignment. This Agreement shall not be assigned, mortgaged or transferred or
any portion thereof by either party, without the prior written consent of the
non-assigning party unless such assignment is to a wholly owned or controlled
affiliate of the assigning party. Any assignment, mortgage or transfer of this
Agreement or any portion thereof without such written consent will void this
Agreement.

 

--------------------------------------------------------------------------------

 

4.Termination. Either party may terminate this Agreement with or without cause,
upon thirty (30) days written notice to the other party. Customer will pay for
all amounts due and payable prior to termination of the Agreement. Vendor will
reimburse Customer on a pro rata basis up to the termination date for any
payments made in advance. Customer will have no liability for any payment for
periods after the termination date.

5.Price Protection. Prices for Products and services will remain firm for the
duration of the Agreement. Vendor's prices for Products and services are
attached as Appendix "A" and incorporated herein.

6.Payment Terms. Customer will issue a purchase requisition or similar document
after use of Vendor's Products. Vendor will then issue an invoice. Any Vendor
invoice that fails to include a valid purchase order number will be returned for
proper documentation. Each invoice will represent one patient only; combining
multiple cases in a single invoice is not allowed (i.e. a one to one
relationship to patients and invoices). Invoices will be validated once a month
and payable Net 15 days in the accounts payable department of customer. Late
fees will be assessed at 1.5% per month or 18 % per year or the maximum amount
allowable by Texas Law on invoices that are beyond this period. No late fees
will be assessed on invoices that are "in dispute."

7.Taxes. Customer is a non-profit organization with a tax-exempt status.
Customer will provide Vendor with a tax-exempt certificate upon request. Taxes
will not be a line item on the invoice.

8.Indemnification; Limitation of Liability. Vendor shall indemnify and hold
harmless Customer and its affiliates and their trustees, directors, officers,
and employees and agents from and against any and all claims, actions, suits,
proceedings, costs, expenses, damages, and liabilities including reasonable
attorney's fees ("Claims") arising out of defects in the Products supplied
herein or the wrongful or negligent acts or omissions of Vendor, its employees,
and agents during the term hereof. In particular, Vendor acknowledges that
Vendor's obligation to indemnify Customer extends to, any liability arising out
of any actual or alleged negligence by Vendor in the delivery of any goods or
services under this Agreement. Such indemnity shall survive termination or
expiration of this Agreement. Vendor's liability shall not be limited under this
Agreement with respect to any Claims for bodily injury to third parties that
arise out of product defects or the wrongful or negligent acts or omissions of
Vendor, its employees, and/or agents during the term hereof.

9.Insurance. On or before execution of this Agreement, Vendor will furnish
certificate(s) of insurance evidencing liability insurance coverage in the
minimum amount of $1,000,000 per occurrence and $3,000,000 in the aggregate
applicable to the services provided under this Agreement.

10.Notices. Except as otherwise expressly permitted herein, all notices,
requests or other communications required hereunder shall be in writing and
shall be deemed to have been given or made if delivered personally, by overnight
delivery service, by United States mail, to the parties at the following
addresses, or at such other addresses as shall be specified in writing by either
of the parties to the other in accordance with the terms and conditions of this
subsection:

- 2 -

 

--------------------------------------------------------------------------------

 

If to Customer:

John B. Gaida
Supply Chain Management
Texas Health Resources
612 East Lamar Boulevard, Suite 1100
Arlington, Texas 76011
682-236-7575

If to Vendor:




11.Relationship of Parties. Nothing in this Agreement shall be construed to
constitute either party as a partner, employee or agent of the other, it being
intended that Vendor shall be an independent contractor of Customer under this
Agreement and solely responsible for its own actions. No employee or agent of
one party hereto shall be considered an employee or agent of the other party.
Neither Vendor nor Customer has the right to bind the other party hereto.

12.No Third Party Beneficiaries. Unless specifically provided elsewhere herein,
nothing in this Agreement is intended to benefit any person or entity not a
party hereto.

13.Intellectual Property Indemnification. Vendor warrants and represents that it
has the right to sell and/or license any codes, programs, firmware, software,
know-how, methods, and/or concepts associated with any Products that are the
subject of this Agreement. Accordingly, Vendor agrees to indemnify and hold
harmless Customer from all damages, costs and expenses, including reasonable
attorneys' fees arising out of any infringement or claim of infringement of
patents, trademarks, or copyrights arising out of the use of any Products that
are the subject of this Agreement. Vendor's obligations shall (a) be contingent
upon Vendor being granted control of the defense, compromise or settlement of
such claim, and (b) not extend to any claim of infringement based upon Vendor's
combination of equipment not manufactured by Vendor or Customer's modifications
to equipment Customer shall assist Vendor to the extent reasonably required for
such defense.

14.Jurisdiction and Venue. This Agreement and the rights of the parties hereto
shall be governed by and construed and enforced in accordance with the
substantive laws of the State of Texas without reference to the laws of any
other state or jurisdiction. The parties agree that any legal proceeding arising
out of or in connection with this Agreement or the rights of the parties hereto
must be commenced and prosecuted to conclusion in Tarrant County, Texas.

15.Confidentiality. Notwithstanding any other provision of this Agreement to the
contrary, Customer shall have the right to disclose pricing and other terms of
this Agreement to Customer's staff, attorneys, accountants, group purchasing
organization, affiliated physicians, affiliated clinical staff and other third
parties retained by Customer (collectively "Customer

- 3 -

 

--------------------------------------------------------------------------------

 

Consultants") provided any such Customer Consultants agree to the same level of
confidentiality set forth in this Agreement.

16.Vendor Background. If Vendor and Customer agree that Vendor or its employees
will have access to patient care areas or records, Vendor will cooperate with
Customer's verification process before such access is allowed. This may include
criminal background checks, governmental program eligibility verification,
verification of current immunizations, and cooperation with any credentialing
verification service that Vendor may use for such purposes.

17.Term. The term of this agreement shall be the two (2) year period commencing
on June 26, 2012, and ending on December 31, 2013, unless sooner terminated as
provided herein. Upon expiration of the term, this agreement may be renewed for
successive additional one (1) year periods, based upon mutual written consent of
both parties.

18.Entire Agreement. This Agreement and all addenda constitutes the entire
agreement between the parties hereto. Any amendment, addition or deletion to
this agreement must be in writing and executed by the parties hereto. This
agreement shall supersede any terms and conditions contained on any form or
document used in connection with the goods and services hereunder.

19.Severability. Should, by any reason, any clause or provision of this
agreement be held or ruled unenforceable or ineffective under the law, such a
ruling will in no way affect the validity or the enforceability of any other
clause or provision contained herein.

20.Instrumentation. All instrumentation required to enable use of the Products
in medical procedures is provided at no additional charge. No loaner or handling
fees or shipping charges will be made on instrumentation requested greater than
48 hours in advance. Additional instrument sets will be provided as needed to
meet case demand at no charge. Instrumentation will be delivered by 5:00 p.m.
the day before surgery to the surgery department, to allow for sterilization.
All instrumentation will be accompanied by a list detailing tray.

21.Shipping Charges. No shipping charges for the Products will be charged. The
only exception will be for cases scheduled in the Operating Room with less than
48 hours notification. Overnight delivery charges are capped at $100.

22.Consignment. All Products are expected to be on consignment on site at
Customer's location or delivered by Vendor as requested. Customer shall receive
the Products and shall furnish and maintain a suitable place for storage and
store them in an appropriate storage facility. From and after the time it
receives the Products, Customer shall pay all expenses incident thereto,
including all expenses of handling, storage, and delivering same to or for the
use of patients.

Vendor has the right to remove and replace any Product in order to:

a.Rotate stock to avoid expiration dates;

b.Urgently provide to another facility; and

c.In order to comply with any manufacturer's recall, notification, or directive
and to comply with any Food and Drug Administration or other federal or state
governmental order, directive or advisory.

- 4 -

 

--------------------------------------------------------------------------------

 

Title to the Products shall remain with Vendor until sold to Customer's
patients.

Implants which are left by the Vendor at Customer's location without an executed
consignment agreement in place are left at the Vendor's sole risk of loss and
responsibility. Customer bears no responsibility for use of implants or payments
for any implants left with no agreement in place.

23.Sales Reports. Vendor will provide sales report monthly including product
descriptions, catalog numbers, lot numbers, line item pricing, date and time of
surgery and surgeon in an electronic format. The required excel format (file)
will be provided. If requested, vendor will meet with customer on a quarterly
basis to review the contract compliance and opportunities for improvement.
Reports will be sent to:

Karen Kiefer

Supply Chain Management

Texas Health Resources

612 East Lamar Boulevard, Suite 1100

Arlington, Texas 76011

(682) 236-6636

24.Pricing. Pricing for the Products is defined in Appendix A. Each product as
set out in Appendix B will be classified into one of the constructs listed in
Appendix A. Any spinal fusion product delivered by Vendor must fall into one of
the defined categories without exceptions, up charges, or additions. Any
deviation from established pricing must be approved in advance by corporate
supply chain or items are not invoiced to Customer. No up charges for
substitution of product components will be made without prior approval. If any
product is provided that is not on the approved product formulary, payment may
be denied.

25.Approved Product Formulary. Products currently recognized by Customer are
included in Appendix B. Any product that is not currently listed in the product
formulary will not be recognized for payment unless prior approval is obtained.
Any new products requested to be added to the product formulary as 'New
technology' will require a copy of the FDA documented approval (if applicable)
and will be defined as new technology for no more than 12 months from the date
of approval. In addition to the FDA documentation, the surgical technique guide,
product insert and complete catalog must be provided. Non contract items (not
listed in Appendix B or new technology etc.) may not be used until price
negotiation is complete and pricing is assigned in writing. Pricing for non
contract items introduced without prior approval will be at the discretion of
the facility and any invoice will be considered void. If a new product is
requested, customer will require a sixty (60) day research period prior to use
and assignment of pricing structure.

26.Pricing Audits and Compliance. Hospital will be conducting audits for price
compliance and adherence to the volume caps on a random basis at its own expense
utilizing a third party. In

- 5 -

 

--------------------------------------------------------------------------------

 

the event Vendor is found to be in non-adherence (violation) to the purchase
agreement, Vendor will be assessed a portion of that third party audit expense.
Hospital retains the right to recover any amounts overpaid which may have
occurred and discovered in the audit process as well a portion of that audit
expense. In addition to the amounts over paid, the audit expense fee will be
equal to 15% of the dollar spend or $500 (whichever is greater).

27.Restocking Fee. Products opened but not delivered to the surgery field will
be replaced without a restocking fee. Vendor will issue full credit or
replacement for any product or supply determined to be unusable during the
procedure. Upon agreement execution, any hospital with currently owned inventory
will be able to return products without a restocking fee or other penalty and
subsequently request a consignment of previously owned inventory.

28.Annual Catalog. Vendor will provide a complete electronic catalog (i.e., CD
or DVD) within 30 days of release (Minimum requirements include: item number,
item description, list price).

29.Authorized Representative. The persons executing this agreement on behalf of
the respective parties hereby represent that it is that party's authorized
representative and is fully authorized and empowered to enter into this
agreement and that each party has full authority to perform the terms and
conditions hereof.

AGREED: CPM Medical Consultants, LLC

 

 

By:  

 

Date:  

Name:  

 

 

Title:  

 

 

AGREED: Texas Health Resources

 

 

By:  

 

Date:  

John B. Gaida
Senior Vice President
Texas Health Resources

 

 

 

 




- 6 -

 

--------------------------------------------------------------------------------

 

Appendix A- Constructs and Pricing Terms

Texas Health Resources

Spinal Fusion version January 1, 2012

Spine Construct

Definition

Open Vendor Construct Price

Screw, Cervical

Any screw used to secure cervical plates to cervical vertebrae; Including but
not limited to self-drilling, self-tapping, cancellous, cortical, locking,
cannulated, translational, domed, transitional, semi-constrained, fixed or
variable angle, washers, nuts, set screws, etc.

$150

Plate, Cervical 1-3 Levels

One, two, or three level translating and fixed plate; including hole covers,
integrated locking mechanisms and all materials

$800

Plate, Cervical 4+ Levels

Four + level translating and fixed plate; including hole covers, integrated
locking mechanisms and all materials

$900

Plate, Occipital

Translational single and multi-level plate (2 and 3 levels) involving Cl;
includes hole covers includes integrated locking mechanisms and all materials

$1800

Screw, Lumbar

Any screw/bolt used to secure anterior, posterior or lateral plates to
Thoracic-Lumbar-Sacral vertebrae; including but not limited to self-drilling,
self-tapping, cancellous, cortical, locking, cannulated, translational, domed,
transitional, semi-constrained, fixed or variable angle, washers, nuts, set
screws, etc.

$175

Plate, Lumbar

Any anterior Thoracic-Lumbar-Sacral plate - includes anterior single or multi -
level plate and cover if applicable; excludes Buttress plates

$2800

Plate, Posterior or Lateral

Any posterior or lateral plates for Thoracic-Lumbar-Sacral fixation(i.e. Arch,
Core)

$500

Buttress Assembly

Includes any buttress plate & screws or staple assembly

$600

Hooks and Offset Assembly

Includes any fixed-angle, posted or monoaxial hook or offset assemblies
including all washers, nuts, collars, off-sets, locking caps, blockers, set
screws, etc. required for the assembly and / or attachment of the hooks offsets
to the rods (or links/hooks). Includes all Anterior / Posterior / Cervical /
Lumbar / Thoracic / hooks used with rods.

$400

Pedicle Screw Assembly, fixed angle

Includes any fixed-angle, posted or monoaxial pedicle screw assemblies; screw
assembly includes all washers, nuts, collars, off-sets, locking caps, blockers,
set screws, etc. required for the assembly and / or attachment of the screws to
the rods (or links/hooks). Includes all Anterior / Posterior / Cervical / Lumbar
/ Thoracic / Iliac fixed angle, posted or monoaxial screws used with rods.

$650

- 7 -

 

--------------------------------------------------------------------------------

 

Spine Construct

Definition

Open Vendor Construct Price

Pedicle Screw Assembly, Polyaxial

Any Pedicle Screw used in conjunction with a rod (or link). Anterior / Posterior
Cervical / Lumbar / Thoracic / Iliac (including multi-axial or variable angle
extended tab, reduction, favored angle, fenestrated, or those used with flexible
rod and cord) and dynamic screws include all washers, nuts, collars, off-sets,
locking caps, blockers, set screws, etc. required for the assembly and / or

attachment of the screws to the rods. Includes all multi-axial and
variable/favored angle screws used with rods (or link).

$750

Pedicle Screw Assembly, Cannulated

Any Cannulated Pedicle Screw used in conjunction with a rod (or link). Anterior
I Posterior Cervical / Lumbar / Thoracic I Iliac (including multi-axial or
variable angle or those used with flexible rod and cord) and dynamic screws
include all washers, nuts, collars, off-sets, locking caps, blockers, set
screws, etc. required for the assembly and / or attachment of the screws to the
rods. Includes all multi-axial and variable angle screws used with rods (or
link).

$850

Rod <300mm

Cervical or Lumbar/Thoracic (straight, tapered, threaded, or curved, any
material or diameter) Includes dynamic, corded, links or flexible rods

$200

Rod >300mm

Cervical or Lumbar/Thoracic (straight, tapered, threaded, or curved, any
material or diameter)

$300

Rod, balled or hex end(s) of any length

Cervical or Lumbar/Thoracic/Sacral (straight, tapered, threaded, or curved, any
material or diameter) Includes rods or any length with one or two balled/hex
ends as well as PEEK rods

$300

Rod, Semi Rigid

Any combination of semi-rigid rod components such as cords, spacers, bumpers,
spools, end spools, and screw end assemblies. Pricing is per case assembled and
includes both sides (not inclusive of pedicle screws).

Note: Requires prior approval. Semi-Rigid systems are only indicated for use as
an adjunct to a fusion in the treatment of the following acute and chronic
instabilities or deformities of the thoracic, lumbar, and sacral spine in
skeletally mature patients: degenerative spondylolisthesis with objective
evidence of neurologic impairment and failed previous fusion (pseudoarthrosis).
Off-label use can result in denied payment. If this device is used as the only
primary rod for spinal fusion cases, payment will be made at the standard rod
price.

$2,000/case Note: Requires prior approval.

Crosslink / Domino Connectors

Crossbar (rod-to-rod), Fixed, Multi-axial, Multi-angle, Low profile, and
includes multi-axial expandable crosslinks as well as inter rod connector
designed for the purpose of rod extension

$700

Cervical Spacer or Cage

Any cervical spacer with non bone material such as PEEK / Titanium / Porous or
coated metal. or Carbon Fiber

$800

IFD Thoracic/Lumba r/Sacral PLIF

Any Thoracic/Lumbar/Sacral inter-body fusion device placed through a posterior
approach (PLIF) with two devices of non bone material such as PEEK I Titanium /
Porous or coated metal or Carbon Fiber or any impacted or screw in fusion device
in any non bone material

$1500

IFD Thoracic/Lumba r/Sacral TLIF

Any Thoracic/Lumbar/Sacral inter-body fusion device placed through a posterior
Transforaminal approach (TLIF) with one device of non bone material such as PEEK
/ Titanium / Porous or coated metal or Carbon Fiber or any impacted or screw in
fusion device in any non bone material

$2800

- 8 -

 

--------------------------------------------------------------------------------

 

Spine Construct

Definition

Open Vendor Construct Price

IFD Thoracic/Lumba r/Sacral ALIF

Any Thoracic/Lumbar/Sacral inter-body fusion device placed through an anterior
approach of non bone material such as PEEK / Titanium / Mesh / Porous or coated
metal or Carbon Fiber.

$3000

IFD Direct Lateral

Any inter-body fusion device placed through a lateral anterior approach of non
bone material such as PEEK / Titanium / Porous or coated metal or Carbon Fiber
(ie, XLIF, Clydesdale, Transcontinental )

$3800

Vertebral Body Replacement (VBR)

Any coipectomy spacer that includes expandable cages; modular ALIF/TLIF;
reinforcing screws; or devices assembled within the vertebral space

$3800

Modular VBR

See VBR

$3800

Expandable Cages <=, 1 level

See VBR (excludes intervertebral body/disc device)

$3800

Expandable Cages > 1 level

Expandable VBR of any diameter that cover more than 1 vertebral body (greater
than 60 mm expanded)

$5,800

Interspinous Spacer

i.e. X-stop

$4000/case

Spinous Process Plate

Non segmental lumbar fixation assembly, includes device body and fixation as
well as screws and/or plates. (ie, Aspen, Affix, Spire, SP-Fix) If a subsequent
device is used in the same procedure, the subsequent device will be discount 50%
from the construct price

$4,000

Cervical Disc

Includes all implant components and disposables required to implant a cervical
artificial disc device; (i.e., Prodisc C, Prestige)

*Requires prior approval and authorization.

$4,500

Lumbar Disc

Includes all implant components and disposables required to implant a lumbar
artificial disc device; (i.e., Charte, Prodisc L)

*Requires prior approval and authorization.

$7,500

Facet Screws

Any facet screw and delivery devices such as teleport or gun

$800

Temporary Fixation Pins / Tacks/taps

 

$65

Wire

 

$65

Drill bit

 

$100

Cable

 

$240

Targeting needle

Any disposable targeting needle (ie Jamshidi)

$50

Stand Alone Integrated Devices — Lumbar

Stand-alone device (assembled price including screws or fixation pins) that
accomplish similar interventions may have a cumulative price effect (i.e.
SynFix-LR, Pillar-SA, Independence, Magnum-P+, ROI-A) Limited to only two
assembled devices per procedure/discharge. Any subsequent device used in the
same case will be discount 50% from the construct price.

$5600

- 9 -

 

--------------------------------------------------------------------------------

 

Spine Construct

Definition

Open Vendor Construct Price

Stand Alone Integrated Devices - Cervical

Stand-alone devices (assembled price including screws or fixation pins) that
accomplish similar interventions may have a cumulative price effect (i.e.
Zero-P, Mosaic, Coalition, ROI-C) Limited to only one device per
procedure/discharge. Any subsequent device

used in the same case will be discount 50% from the construct price.

$2600

Insertion Supplies, Lateral ALIF — kit

Includes any and all disposable components and supplies required to implant a
lateral anterior lumbar interbody fusion device (i.e., XLIF, Transcontinental,
Clydesdale, GLIF, etc) and includes items such as but not limited to
illumination, cords, shims, blades, k-wire, dilatators, in either kits or
provided individually. etc.

$500/case

Insertion Supplies, Lateral ALIF - components

Shims$50/case

Light source/cable$400/case

Annulotomy knife$50/case

 

Intraoperative Monitoring

Neurological intraoperative monitoring assembly - includes all disposable
components (tips, probes, dilators, electrodes, cables, etc) required. Limited
to Lateral ALIF procedures.

$500/case

Other Devices — exceptions

Devices not addressed in any constructs listed above must be included in the
product formulary exhibit prior to use in the hospital with a mutually agreed
upon price. (i.e., AxiLIF)

TBD

 

•

Any implant or assembly delivered by Vendor must fall into one of the defined
categories without exceptions, up charges, or additions. Any deviation from
established pricing must be approved in advance or items are not charged to
customer. No up charges for substitution of product components will be made
without prior approval by Karen Kiefer or designee. If any implant is provided
that is not on the approved product formulary in Appendix B, payment will be
made at the construct price.

•

Should Vendor provide any technologies not contained in Attachment B currently
on file with THR, Vendor will be paid at the defined construct price as defined
by THR.

•

This Spinal Fusion Implant Formulary may be updated periodically with the
approval of the Hospital's Implant Forinulary Committee.

•

Broken instrumentation will be replaced at no charge by the Vendor unless there
is evidence of abuse by hospital personnel.

•

Lost and/or misused instrumentation that was caused by Hospital personnel will
be the responsibility of the Hospital at 70% off 2012 list price.

•

No fees for instrumentation (Reusable).

•

Explanted /wasted implants are paid at 50% off the construct price.

•

All devices subject to verification. If any questions arise regarding
classification of a device, the supplier will provide a surgical technique
guide, FDA documents, and a product brochure.

- 10 -

 

--------------------------------------------------------------------------------

 

Vendor

 



Both parties reviewed this attachment in terms of the pricing being offered,
implementation schedule and potential short pay issues if the purchase agreement
is not executed.

 



Agrees to construct Attachment A- Constructs and Pricing Terms version January
1, 2012 effective this date:  

 



Acknowledges the hospital is unilaterally implementing construct pricing which
takes effect January 1, 2012 for any new case scheduled which could result in
short pays / charge backs on future invoices. Current pricing will be honored on
any case scheduled prior to January 1, 2012, when ALL cases will be paid at the
construct pricing. As a matter of record, should Vendor voluntarily provide
spinal fusion implants after January 1, 2012, the construct price as defined
herein will be paid as your conduct represents acceptance of the offer. There
will be no exceptions as Texas Health Resources expressly rejects any counter
offers made until such time a formal written chase agreement is mutually
executed.

Vendor Signature

Texas Health Resources Signature

Date:  




- 11 -

 

--------------------------------------------------------------------------------

 

Appendix B

Approved Product Formulary

(Current Catalog)

Vendor acknowledgement:  _________________(initials)

Attached is an Excel file of the formulary (current catalog of products made
available under the above pricing) dated

Instructions for completing Appendix B: Product Formulary

TIM requires your response to include the return of a completed Appendix B in a
specified electronic Excel spreadsheet format. This spreadsheet will be used as
the basis for updating our purchasing item master, Included in the spreadsheet
labeled Appendix B are five worksheets/tabs:

 

1)

Tab #1: Instructions for completion of Appendix B (copy of this page)

 

2)

Tab #2: Catalog: List of the complete current catalog of all items potentially
covered by the construct definitions (ie, catalog numbers, product descriptions,
list price), This complete catalog listing will be used to validate
off-formulary products.

 

3)

Tab#3 Line Detail Included: Products are divided by construct category (as
identified in Appendix A) and priced by type. We assume some suppliers may offer
additional tissue based products outside the formulary pricing; these products
will be examined carefully to see if the value added products will be made
available within the system. The worksheet is intended to be used by the MMIS
Item Master team to upload the final agreement.

 

4)

Tab #4: Contract header info: Contract information

 

5)

Tab #5: Copy of Appendix A: Spinal Fusion Construct definitions and pricing

The signed purchase agreement and excel spreadsheet is to be returned no later
than November 18, 2011, by 5:00 PM and addressed to:

Karen Kiefer
Supply Chain Management
Texas Health Resources
612 East Lamar Boulevard, Suite 1100
Arlington, Texas 76011
(682) 236-6636

Please contact Karen Kiefer, Corporate Clinical Director Perioperative Services
and WIC at (682) 236-6636 if you have any questions regarding your response.
Jimmy Holcomb can be made available to answer questions specific to the legal
purchasing terms and conditions.

Contact Cherie Oktay at CherieOktay@TexasHealth.org or (682) 236-7575 if you
would like to schedule a meeting or conference call to discuss your response
Monday, Tuesday, or Wednesday, November 14, 15, or 16, 2011.

- 12 -

 

--------------------------------------------------------------------------------

 

Appendix C

Texas Health Resources

Entity Listing

HOSPITALS

Texas Health Arlington Memorial
Hospital
800 W. Randol Mill Rd
Arlington, TX 76012

Texas Health Harris Methodist
Hospital Southwest Fort Worth
6100 Harris Parkway
Fort Worth, TX 76132

 

Texas Health Presbyterian
Hospital Kaufman
850 Highway 243 West
Kaufman, TX 75142

 

Texas Health Harris Methodist
Hospital Cleburne
201 Walls Drive
Cleburne, TX 76031

Texas Health Presbyterian
Hospital Dallas
8200 Walnut Hill Ln.
Dallas, TX 75231

Texas Health Presbyterian
Hospital Plano
6200 W. Parker Blvd
Plano, TX 75093

 

Texas Health Harris Methodist
Hospital Fort Worth
1301 Pennsylvania Avenue
Fort Worth, TX 76104

Texas Health Harris Methodist
Hospital Stephenville
411 N. Belknap
Stephenville, TX 76401

Texas Health Specialty Hospital
Fort Worth
1301 Pennsylvania Ave.
Fort Worth, TX 76104

 

Texas Health Harris Methodist
Hospital Azle
108 Denver Trail
Azle, TX 76020

Texas Health Presbyterian |
Hospital Allen
1105 Central Expwy North
Allen, TX 75013

 

Texas Health Harris Methodist
Hospital H.E.B.
1600 Hospital Parkway
Bedford, TX 76021

 

Texas Health Presbyterian
Hospital Denton
3000 N. Interstate 35
Denton, TX 76201

Texas Health Harris Methodist
Hospital Alliance
10864 Texas Health Trail
Fort Worth, TX 76244

 

CORPORATE OFFICE

Texas Health Resources
612 E. Lamar Boulevard
Arlington, TX 76011

 

 

 

 

 

 

 

- 13 -

 